The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on February 17, 2020, in which claims 1-16 have been presented for examination.

Status of Claims
Claims 1-16 are pending in the application, of which claims 1 and 9 are in independent form and these claims (1-16) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date that has been considered for this application is February 26, 2019.  

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 2/17/2020 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim construction
Claims 1-8 claim “a projector”, but it appears that claim 3 also claims “a cloud server” as if a part of the claimed projector. It is suggested to amend the claims as a system claim such as a system comprising a projector and a cloud server, wherein the projector comprises …” 

Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2, “the operation” lacks proper antecedent basis.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  line 1, “the operation” lacks proper antecedent basis.  Appropriate correction is required.

Claims 5-7 is objected to because of the following informalities:  claim 5 line 1, -- the operation – lacks proper antecedent basis. Line 6-7, -- matching the first request unique identification – should read -- matching the first request unique identification code --.  Claims 6 and 7 are objected to because of their dependencies upon claim 5. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 1, -- the operation – lacks proper antecedent basis. Line 9, -- the second processor looks up a password table – should read -- the second processor looks up in a password table –.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 8, -- looking up a password table – should read -- looking up in a password table –.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 9, “wherein the first firmware updating process,” is incomplete and vague. Claims 2-8 depend on claim 1 and inherently have the same issue. Further, claim is directed to “a projector”. However, claim 1 recites “the projector is connected to a cloud server” and claim 3 further defines “cloud server”. Thus, the metes and bounds of the claimed projector are not clear.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HAYAMA et al (US 20070207766 A1, hereinafter, “HAYAMA”) in view of Olson et al (US 20040041989 A1, hereinafter, “Olson”).

Regarding claim 1, HAYAMA teaches A projector, comprising a first communication unit (Fig. 1, 102 network interface unit), a projection unit (Fig. 1, projection lens), an input unit (Fig. 1, 104 user interface unit) and a first processor (Fig. 1, 108 arithmetic unit ), wherein: 
the first communication unit is configured to establish a network connection, wherein the 5projector is connected to a cloud server through the network connection (para [0043], “…The network interface unit 102 is a LAN interface and receives a LAN packet. …” Fig. 20 shows connection of projector to a server. Cloud server is well known in the art, the server of Hayama is connected via internet and hence reads on the cloud server.); 
the projection unit is configured to project a picture corresponding to an image data (para [0044], “…The image display unit 107 performs an image output using the LCD panel 115 and the projection lens 115a on the basis of the processing result of the video signal processing unit 103 or an instruction of the arithmetic unit 108.”); 
the input unit is configured to receive an input operation (para [0044], “The user interface unit 104 receives an operation information signal from the remote control device 101 or an operation signal of the operation key 100 and sends the received signal to the arithmetic unit 108…”); and 
the first processor is coupled to the first communication unit, the projection unit, and the input unit, wherein the first processor executes a first firmware updating process corresponding 10to a request firmware (para [0123], “For example, as shown in FIG. 20, an updated version of firmware may be stored in a server 2001, and a projector 2002 may , where in the first firmware updating process, 
15wherein if the request firmware of the projector is not the latest version, the first processor receives a first target firmware from the cloud server through the network connection (para [0127], “(Step S2103) The projector 2002 compares the firmware version of the apparatus itself and the latest firmware version acquired at Step S2102. …. If firmware of the apparatus itself is not the latest, the process progresses to Step S2104.”), 
wherein the first processor is configured to update the request firmware by using the received first target firmware, and complete the first firmware updating process (para [0128], “(Step S2104) The projector 2002 downloads a latest firmware image from the server 2001 and performs an update processing.”).
HAYAMA does not explicitly teach
the first processor is configured to identify a first request unique identification code of the projector and a request firmware serial number of the request firmware, and instruct the first communication unit to transmit the first request unique identification code and the request firmware serial number to the cloud server through the network connection,
Olson teaches 
the first processor is configured to identify a first request unique identification code of the projector and a request firmware serial number of the request firmware (para [0080], “…Alternatively, the projection devices may be identified by serial number,…” para [0081], “Listing field 502 also may show a version number (or other identifier) of the firmware and/or software currently installed on each detected projector device, as indicated at 506…”), and instruct the first communication unit to transmit the first request unique identification code and the request firmware serial number to the cloud server through the network connection (para [0082], “Next, to update the firmware and/or software, a user may first select the projection devices that the user desires to update via a checkbox 510 associated with each listed projection device…” one of ordinary skill in the art understands that the projection device information including serial number and ,
HAYAMA and Olson are analogous art because both deal with updating firmware/software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of HAYAMA and Olson before him/her before the effective filing date of the claimed invention, to incorporate the features of Olson into HAYAMA because Olson’s teaching provides techniques that facilitate firmware update of projection devices (Olson, para [0082]).

Regarding claim 9, it is directed to A projector firmware updating method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 9.

Claims 2-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over HAYAMA in view of Olson as applied to claims 1 and 9, and in further view of YOSHIKAWA (US 20110302574 A1, hereinafter, “YOSHIKAWA”).

Regarding claim 2, HAYAMA as modified by Olson teaches claim 1, but does not explicitly teach wherein, after the operation of updating the request firmware by using the received first target firmware is completed, the first processor transmits an update completion information to the cloud server through the network connection.
YOSHIKAWA teaches 
wherein, after the operation of updating the request firmware by using the received first target firmware is completed, the first processor transmits an update completion information to the cloud server through the network connection (para [0079], “For example, when the electronic apparatus 12 completes the installation, the electronic apparatus 12 notifies the update management server 11 of the completion…”).
The combination of HAYAMA and Olson along with YOSHIKAWA are analogous art because all deal with updating firmware/software.


Regarding claim 3, HAYAMA as modified by Olson teaches claim 1, but does not explicitly teach wherein the cloud server comprises:  25
a second processor, a second communication unit and a storage unit, wherein the storage unit stores a firmware database and a mapping table, wherein the mapping table records a 19File: 84587usf plurality of unique identification codes and a plurality of firmware serial numbers respectively corresponding to the plurality of unique identification codes, 
wherein the first request unique identification code and the request firmware serial number are transmitted to the second processor of the cloud server through the network connection, and  5the second processor is configured to look up a target unique identification code matching the first request unique identification code and a first target firmware serial number corresponding to the target unique identification code from the mapping table according to the received first request unique identification code, 
wherein the second processor is configured to compare the first target firmware serial 10number with the request firmware serial number to determine whether the request firmware of the projector is the latest version, 
wherein if it is determined that the request firmware of the projector is not the latest version, the second processor is configured to instruct the second communication unit to transmit the first target firmware corresponding to the first target firmware serial number in the firmware database 15to the projector through the network connection.
YOSHIKAWA teaches 
wherein the cloud server comprises:  25
a second processor, a second communication unit and a storage unit (para [0054], “Although not shown in the drawings, each of the update management server 11, the electronic apparatus 12, and the PC 13 includes well-known hardware implementing a , wherein the storage unit stores a firmware database and a mapping table, wherein the mapping table records a 19File: 84587usf plurality of unique identification codes and a plurality of firmware serial numbers respectively corresponding to the plurality of unique identification codes (Fig. 3), 
wherein the first request unique identification code and the request firmware serial number are transmitted to the second processor of the cloud server through the network connection (para [0065], “…Information on the user registration at least includes information uniquely identifying a user (the above-mentioned user ID) and unique identification information on the electronic apparatus 12 (the above-mentioned apparatus ID). Therefore, the update management server 11 makes the user ID, the apparatus ID, and a version number of the present software in relation to each other as shown in FIG. 3 (Step 102)….”), and  5the second processor is configured to look up a target unique identification code matching the first request unique identification code and a first target firmware serial number corresponding to the target unique identification code from the mapping table according to the received first request unique identification code (para [0070], “Determination whether update-version software exists or not may be performed as follows. That is, the update management server 11 refers to the user information table 25 and the update information table 26, and compares a version number of software that the electronic apparatus 12 has presently and a version number of software stored in the update management server 11 (for example, update-version software) to determine….”), 
wherein the second processor is configured to compare the first target firmware serial 10number with the request firmware serial number to determine whether the request firmware of the projector is the latest version (para [0070], “…In a case where the version number of software that the electronic apparatus 12 has presently is previous to the version number of update-version software, a state where update-version software may be provided to the electronic apparatus 12 is established.”), 
wherein if it is determined that the request firmware of the projector is not the latest version, the second processor is configured to instruct the second communication unit to transmit the first target firmware corresponding to the first target firmware serial number in the firmware database 15to the projector through the network connection (Fig. 5, steps 104-111).
The combination of HAYAMA and Olson along with YOSHIKAWA are analogous art because all deal with updating firmware/software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of HAYAMA, Olson and YOSHIKAWA before him/her before the effective filing date of the claimed invention, to incorporate the features of YOSHIKAWA into HAYAMA and Olson because YOSHIKAWA’s teaching provides a desirable system for updating software of electronic apparatus (YOSHIKAWA, para [0008, 0038]).

Regarding claim 4, HAYAMA as modified by Olson and YOSHIKAWA teaches claim 3, YOSHIKAWA further teaches wherein after the operation of updating the request firmware by using the received first target firmware is completed, the request firmware serial number corresponding to the request firmware in the projector is updated to correspond to the first target firmware serial number of the first target firmware (Fig. 5, step 113. For motivation to combine, refer to office action regarding claim 3).

Regarding claim 10, it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 11, it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 12, it recites same features as claim 4, and is rejected for the same reason.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodak LUMA 350 Portable Smart Projector Support, User's Manual, Firmware Update section teaches firmware update for the projector. EPSON Projector Firmware Update, a user’s manual, it teaches firmware update for EPSON projector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192